Case 5:20-cv-00701-JMG Document 1 Filed 02/06/20 Page 1 of 11
Case 5:20-cv-00701-JMG Document 1 Filed 02/06/20 Page 2 of 11
Case 5:20-cv-00701-JMG Document 1 Filed 02/06/20 Page 3 of 11
Case 5:20-cv-00701-JMG Document 1 Filed 02/06/20 Page 4 of 11
Case 5:20-cv-00701-JMG Document 1 Filed 02/06/20 Page 5 of 11
                                                                                                                                                                                                                                                        ~~M
                                          Case 5:20-cv-00701-JMG Document 1 Filed 02/06/20 Page 6 of 11

 :~,,':,:.::,"1~,':fu~~-:coommooJ,,~~.t®~!1,!~!~~"'~L~~~=;;~~M
 provided by local rules of court This form,         ,         eTui:fic1al Conference ot'tfie
 purpose of 1mt1atmg tht: cn,11 docket sheet ""1i!l,E L'ISTRU('TIONSON NbXT PAOE OF THIS FORM;

 I. (a) PLAINTIFFS
                                                                                              d States m September 1974. rs reqmred for the use of the Clerk of Court for the


                                                                                                                                               DEFENDANTS
                                                                                                                                                                                                                             :s             !,law.

 Eugene Scalia, Secretary of Labor. U S. Department of Labor                                                                                Classic Healthcare, Inc
                                                                                                                                            Om KoIrala
        (b)       County of Residence of FIrst Listed Plamt1ff                                                                                County of Residence of First Listed Defendant
                                           (EXCEPT IN US PLAINT/f F CASf.SJ                                                                                              (IN US PLAL"ITIH- CASES
                                                                                                                                               NOTE          IN LAND CONDEMNATION C ASE:S, t:SE
                                                                                                                                                             THE TRACT OF LAND INVOl VE.D

        ( C) Attorneys       ff trm Name Address and Telephone Number)                                                                         Attorneys (If Known)
 Ethan Dennis, U.S Department of Labor, Office of the Solicitor
 170 S Independence Mall West, Suite 630E, Ph1ladelph1a, PA 19106
 ( 15) 861-5142

           ASIS OF Jl:RISDICTION (Place an                                    X' mOneBoxOnly)                              Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                            X" m One Box/or Platnt1ff
                                                                                                                                         (For Dtvers1ty Cases Only;                                                           and One Box for Defendan1}
              T   S Government                    :'.'J 3   Federal Quesllon                                                                                               PTF         DEF                                                         PTF           DEF
                  Plamllff                                    ({! S Government Not a Party)                                       Citizen of This State                    :::, I      ::,     I   Incorporated or Prmctpal Place                    :'.'J 4     •   4
                                                                                                                                                                                                     of Busmess In This State

           (; S Government                        rJ 4      D1vers1ty                                                             Citizen of Another State                 :'.'J 2     :'.'J   2   Incorporated and Prmc1pal Place                   :'.'J 5     ::, 5
              Defendant                                       flndtcate C111zensh1p of Parties tn Item 111)                                                                                           ofBusmess In Another State

                                                                                                                                                                           ::J 3       :'.'J   3   Foreign Nat10n


                                                                                                                                                                                         Cilek here for Nature ofSwt Code Descn tlons
                                                                                                                                                        E/PENAL Y                        ,BANKRUPTCY                 OTHER STATUTES
::"J    II 0 Insurance                               PERSONAL INJURY                          PERSONAL INJl:RY                    '1 625 Drug Related Seizure                    :'.'J 422 Appeal 28 l.:SC 158                        :'.'J 375 False C!auns Act
Cl      120Manne                                 :'.'J3J0A1rplane                        :'.'J 365PersonallnJury •                          ofProperty2Jl.:SC881                 :'.'J423W1thdrawal                                   ::, 376QwTam(3!CSC
::,     130 Miller Act                           n 315 Airplane Product                             Product L1ab1hty              :'.'J 690 Other                                          28 l.:SC I 57                                         3729(a)J
0       140 Negotiable Instrument                            L1ab1hty                    :'.'J 367 Health Care/                                                                                                                       ::, 400 State Reappomonment
:'.'J   150 Recovery of Overpayment              ::, 320 Assault. Ltbel &                          Phannaceut1cal                                                               r::::f1i°&J:]~;JJl;1i°;J;;J[;fJr::.:-1-l              r'J 410 Antitrust
             & Enforcement of Judgment                       Slander                               Personal lnJury                                                                        ::"J 820 C opynghts                         ::J 4 30 Banks and Bankmg
 :'.'J  15 I Medicare Act                        ::, 330 federal Employers                         Product L,abdtty                                                                       :'.'J 830 Patent                            O 450 Commerce
 0      I 52 Recovery of Defaulted                           Liab1hty                    n 368 Asbestos Personal                                                                          ::"J 835 Patent• Abbreviated                ::, 460 Deportallon
             Student Loans                       :'.'J 340 Manne                                    lnJury Product                                                                                  New Drug Apphcat1on               :'.'J 470 Racketeer Influenced and
             (Excludes Veterans J                n     34 5 Manne Product                           L1ab1hty                                                                              :'.'J 840 Trademark                                   Corrupt Orgaruzallons
 :'.'J  153 Recovery of Overpaymem                           Liab1hty                                              PERSONAL PROPER                  i-..+_..,__LA.._.«BO"""'R'-,----+;,-S_.O..,,.,.l_..L...,.S:....""'°R..,I.,_T_.Y---10 480 Consumer Credit
             ofVeteran"s Benefits                ::, 350 Motor Vehicle                                        O 370 Other Fraud                              IO Fatr Labor Standards      :'.'J 861 HIA (1395ft)                      0 485 Telephone Consumer
 :'.'J  160 Stockholders Smts                    :'.'J 355 Motor Vehicle                                      :'.'J 371 Truth m Lendmg                            Act                     :'.'J 862 Black Lung (92 3)                           ProtectJOn Act
 :'.'J  I 90 Other Contract                                 Product Liab,hty             •                          380 Other Personal                ::J 720 Labor,'Management           ::J 863 DIWCDIWW (405(g)J          •              490 Cable/Sat TV
 0      195 Contract Product Ltab1!tty           0 360 Other Personal                                                   Property Damage                           Relations               ::, 864 SSID Title XVI                      ::, 850 Secun11es/Commod1t1est
 0      196 Franchise                                       lnJury                                            ::, 385 Property Damage                 , 740 Railway Labor Act             ::, 865 RSI (405(g)J                                  Exchange
                                                 :'.'J 362 Personal Injury •                                            Product L1ab1hty              ::, 75 J f annly and Medical                                                    :'.'J 890 Other Statutory Acllons
                                                            Medical Mal acllce                                                                                    Leave Act                                                           :::J 89 I Agncultural Acts
u:.:..-......:RE=A;:,;L:a,.o.P.:,R,,:O:,:P_.E,.R:,;T:..Y"-'"--'--'"-C=IV,_I._L'-'ID=G.,.=S"'--...::...-i-PR=a::IS..,OacNE=R=P..aE4'=1-"Tl""O"'N~S=--, 0 790 Other Labor L111gat1on      t--FE=D::-ERA==L'""T""AX'".=s"'u""IT"'S.,--, :'.'J 893 En,tronmental Matters
 0 210 Land Condemnat10n                        •                   440 Other Civil Rights                          Habeas Corpus:                    :'.'J 79 ! Employee Rettrement      :'.'J 870 Taxes (U S Plamllff               :'.'J 895 freedom of lnformat10n
 :::J 220 Foreclosure                           n                   441 Voting                                ::, 46 3 Aben Detamee                              Income Secunty Act                 or Defendant)                                Act
•       230RentLease& EJecllnent                              ::, 442Employment                               :'.'J 5!0MollonstoVacate                                                    n 871 IRS·- Th,rdParty                      ::, 896Arb1tra1Ion
 ::, 240 Torts to Land                                        :::, 44 3 Housmg/                                         Sentence                                                                    26 USC 7609                       ::, 899 Adm1rustrat1ve Procedure
 ::"J 245 Tort Product L1ab1hty                                         Accommodat10ns                        O 530 General                                                                                                                     Ac~'Rev,ew or Appeal of
 :::J 290 All Other Real Property                             :'.'J 445 Amer w/D1sabtl111es · n 5 35 Death Penalty                                                IMMIGRATION                                                                   Agency Decmon
                                                                        Employment                                  Other.                            :'.'J 462 Naturahzallon Apphcatmn                                               ::"J 950 Conslltullonahty of
                                                             rJ 446 Amer w/D1sab1hlles · 0 540 Mandamus & Other                                       ::, 465 Other Jmm1grat1on                                                                 State Statutes
                                                                        Other                                 :'.'J 550 Ctvtl Rights                             Actions
                                                              :'.'J 448 F.duca11on                            :'.'J 555 Pnson Cond11Ion
                                                                                                              ::, 560 CIVIi Detamee •
                                                                                                                        Conditions of
                                                                                                                        Confinement

                    GIN   (Place an     ·r tn One Box Only)
                  1gmal           ~   2 Removed from                       CJ 3 ,; Remanded from                          ::J 4 Remstated or              :J 5 Transferred from                    ::-J 6 Mult,d•stnct                    :J 8 Mult1d1strict
                  oceedmg                 State Court                              Appellate Court                              Reopened                           Another Drstnct                        L1t1gatron -                           L1t1gat1on •
                                                                                                                                                                    fspectfy;                             Transfer                               Dtrect File
                                                       Cite the U S C1v1l Statute under which you are filmg (Do not cite Jurisdictional statutes unless diversity}
                                                        29 U S.C § 201, et seq
                  At;SE OF ACTION                      Bnefdescnpt10nofcause
                                                        FLSA minimum wage, overtime and recordkeep1ng violations
Vil. REQL'ESTED IN    :::, CHECK IF nus IS A CLASS ACTJO~                                                                             DEMA."'D $                                               CHECK YES only ,f demanded m
     COMPLAINT:             UNDER RCLE 23, FR Cv P                                                                                                                                             Jt;RY DEMAND:        CJ Yes
VIII. RELATED CASE(S)
                          /See tnstruct10ns)
      IFANY                                  n;DGE                                                                                                                                   DOCKET NL:MBER
DATE
 0210612020
 FOR OFFICE VSE ONLY

        RECEIPT#                            AMOUNI                                                 APPL YING IF P                                               JUDGE                                       MAG Jt:DGE
                                  '
                          Case 5:20-cv-00701-JMG                                  i·
                                                        Document 1 Filed 02/06/20 Page 7 of 11

                                                   FJT" ,
                                             , •• ' • . ' • 'i"'t'


                                                                                                                                  2o
                                                  · ·          i;NITED r ATE          1srrucT coeRr
                                                                                                                                                        7 0 II
                                         -~.,
                                                                           NDIS RICTOFPE~:'JSYLVA~IA
                                                               't          'JGNA ON FORl\1
                    (to be used by counsel o~o se pla       tau             tegory ~~·case/or the purpose of assignment to the appropnate calendar/

Address of Plaintiff: - - - -                   -~~     ___________________             ______________
                                        -1_11 S.. ~~dep,endenee Mali~est, Suite 630E, Philadelphia, PA 19106         ._,..                                             _
Address of Defendant:                                    2638 Columbia Ave, Lancaster, PA 17603
Place of Accident, Incident or Transaction· ______ _ 2~~8_Col~m_bia                                   _Ave_,_L_a_nca~t_e_r, _!:~ 17603


RELATED CASE, IF ANY:

Case Number: _ _ _ _ _ _ _ _ - - · - _                        Judge _ _ _ _ _ _ - · - _ _ _ _ _ _                      Date Termmated·

Civil cases are deemed related when Yes is answered to any of the followmg questions

1.     Is this case related to property mcluded in an earlier numbered smt pending or w1thtn one year                        YesD             No[l]
       prev10usly termmated action m this court?

2      Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor suit                       YesD             No[{]
       pendmg or w1thm one year previously terminated action in this court?

3      Does this case mvolve the validity or infnngement of a patent already tn smt or any earlier
       numbered case pending or within one year previously termmated act10n ofth1s court?
                                                                                                                             YesO             No      [l]
4      Is this case a second or successive habeas corpus, social secunty appeal, or pro se civil nghts
       case filed by the same md1v1dual?
                                                                                                                             YesO             No       [l]
I certify that, to my knowledge, the w1thm case         O   is /            related to any case now pendmg or w1thm one year previously termmated action m
this court except as noted above
DATE        02/06/2020                  ____ _                                                                                           308871
                                                                                                                                    Attorney ID   # (if apphcable)



CIVIL: (Place a ..,; in one category only)

A.            Federal Question Cases:                                                  B.    Diversity Jurisdiction Cases·

01            Indemnity Contract, Marme Contract, and All Other Contracts              01         Insurance Contract and Other Contracts
0
03
       2      FELA
              Jones Act-Personal lnJury
                                                                                       •• 23      Airplane Personal lnjury
                                                                                                  Assault, Defamation
0      4      Antitrust                                                                  0 4.     Marine Personal Injury
                                                                                         05
B~
•      7.
              Patent
              Labor-Management Relat10ns
              Civil Rights
                                                                                        •0 67.
                                                                                                  Motor Vehicle Personal Injury
                                                                                                  Other Personal Injury (Please specify) _ _ _ _ _ _ __
                                                                                                  Products Liability
•      8
       9
              Habeas Corpus
              Secunt1es Act(s) Cases
                                                                                        •0 8 9
                                                                                                  Products Liab1hty - Asbestos
                                                                                                  All other D1vers1ty Cases
       10     Social Secunty Review Cases                                                         (Please specify/ _ _ _ _ _ _ _ _ _ _ _ _ I __
       II     All other Federal Question Cases
              (Please specify) _ _ _ Fair Labor Standards Act



                                                                       ARBITRATION CER TIFICA TIO~
                                                (The effect ofth1s certification 1s to remove the case from ehg1b1htyfor arbitration)

I, _ _ _ _          Ethan Dennis __ ---· counsel ofrecord or prose p]amt1ff, do hereby certify


     •        Purs ant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this c1v1l action case
              exce d the sum of$ I 50,000 00 exclusive of mterest and costs.




                                                                                                                                    Attorney ID   #   (if apphcable)

NOTE A tnal de novo will be a tnal by Jllf)' only 1fthere has been comphance with FR C P 38

Cll> 609 ljf2018J
        Case 5:20-cv-00701-JMG Document 1 Filed 02/06/20 Page 8 of 11

                          : JDW '
                         .IN THE UNITED STATE~>ISTRICT COURT
                       FOR THE EASTERil\l DISTRICT OF PENNSYLVANIA

                      CASE MA..~AGEME~'T TRACK DESIG~ATION FORM
      Eugene Scalia, Secretary of Laobr,                                     CIVIL ACTION
      Cnited States Department of Labor
                         v.
      Classic Healthcare Inc. and Om Ko1rala
                                                                                       20       7011
                                                                                 NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaint1ff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Huµian Services denying plamtiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special :'.'vfanagement - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard :'.'vfanagement - Cases that do not fall into any one of the other tracks.             (0

 February 6, 2020                    Ethan M Denms                    Plamt1ff

Date                                   Attorney-at-law                   Attorney for
  (215) 861-5142                      (215) 861-5162                   denms.ethan.m@dol gov

Telephone                              FAX~umber                         E-'.\1.ail Address


(Civ. 660) 10/02




                                                                                            FEB -6 2020
Case 5:20-cv-00701-JMG Document 1 Filed 02/06/20 Page 9 of 11
Case 5:20-cv-00701-JMG Document 1 Filed 02/06/20 Page 10 of 11
Case 5:20-cv-00701-JMG Document 1 Filed 02/06/20 Page 11 of 11
